Citation Nr: 9905164	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-38 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, L1-2, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to June 1962 
and from November 1963 to December 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the veteran's 20 
percent evaluation for degenerative disc disease, L1-2, under 
Diagnostic Code 5293.  The veteran, his spouse, and his 
representative appeared before a hearing officer at a hearing 
at the RO in September 1994.

Preliminary review of the record reveals that the RO 
determined that the veteran's claim for an increased 
evaluation for his lumbar spine disability did not present 
such an unusual or exceptional disability picture as to 
warrant referral to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's degenerative disc disease of L1-2 is manifested 
by demonstrable muscle spasm, characteristic pain, persistent 
symptoms compatible with sciatic neuropathy and little 
intermittent relief.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.10, 4.40, 4.45 and Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

Service medical record reveal that the veteran was seen 
during service with complaints of pain in the right 
paravertebral area and demonstrable muscle spasm of the 
midback.  At his October 1980 retirement examination, the 
examiner noted that the veteran reported recurrent back pain 
with muscle spasm in the middle right quadrant of the back 
for 4 years and that he treated it with muscle relaxers.  At 
a March 1981 VA examination, the examiner noted that the 
contour and alignment of the lumbar spine were normal and 
there was no swelling or redness.  Flexion of the lumbar 
spine was 90 degrees, extension was 35 degrees, lateral was 
40 degrees, and rotation was 35 degrees.  The examiner noted 
that rotation of the lumbar spine to left caused pain in the 
right lumbar paravertebral muscle.  Straight leg raising was 
90 degrees bilaterally and Achilles reflexes and extensor 
hallucis strength were normal bilaterally.  No sensory loss 
or pathological reflexes were noted.  An X-ray study of the 
lumbar spine revealed degenerative disc disease at the L1-2 
disc space.  The diagnosis was degenerative disc disease of 
L1-2.  In an August 1981 rating decision, the RO established 
service connection for degenerative disc disease of L1-2 and 
assigned a noncompensable for that disability.

A May 1982 VA treatment record shows that the veteran had 
tenderness over the left upper paravertebral muscle group 
with muscle spasm.  A June 1982 VA X-ray study of the lumbar 
spine revealed the presence of a very mild marginal 
osteophyte formation of the anterior aspects of L1 and L2.  
At a September 1982 VA examination, range of motion of the 
lumbar spine was reported as flexion of 42 degrees, extension 
of 18 degrees, and bilateral flexion of 25 degrees.  The 
diagnosis was mild osteoarthritis of the lumbar spine.  In a 
November 1982 rating decision, the RO granted an increase to 
10 percent for the veteran's degenerative disc disease of L1-
2.  The veteran appealed his claim to the Board, and in a May 
1983 decision, the Board granted an increase to 20 percent 
for the veteran's degenerative disc disease of L1-L2. 

II.  Increased Disability Evaluation

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted her in the development of her claims.  
Generally, a "well-grounded" claim is one which is plausible.  
It is determined that this issue is well-grounded.  A claim 
that a condition has become more severe is well-grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
disease with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced invertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1998).  
Lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position a 20 percent evaluation.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  38 C.F.R. Part 4, Code 5295 (1998).  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  38 
C.F.R. Part 4, Diagnostic Code 5292 (1998).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).    

VA treatment records from August 1993 to November 1993 show 
that the veteran was receiving whirlpool therapy for his low 
back pain.  At an August 1993 evaluation, the veteran 
described low back pain as an "8" on a 1-10 scale.  
Straight leg raising was 75 degrees maximum, veteran could 
not extend trunk from the prone position, there was fair 
strength of bilateral hip extensors and left trunk rotation 
was fair.  A November 1993 VA treatment record notation 
indicates that the veteran was being discharged after 14 pool 
treatments.  At that time, he described his pain as a "7" 
on a 1-10 scale.  The veteran was able to raise his head and 
arms 2 inches off the table from a prone trunk position and 
left trunk extension was reported to be good.  

At a November 1993 VA examination for compensation purposes, 
the veteran complained of back pain when lifting over 10-20 
lbs., when walking up to a 1/2 mile, when going up and down 
stairs, and when standing longer than 15-20 minutes.  He 
reported that he goes to therapy twice a week and takes pain 
medication.  On examination, the orthopedic examiner reported 
a range of motion of the lumbar spine of flexion to 60 
degrees, backward extension to 20 degrees, bilateral flexion 
to 25 degrees, and bilateral rotation to 20 degrees.  The 
examiner also noted that the musculature of the back was 
weakened and that there was objective evidence of pain on 
motion.  Straight leg raising was limited to 40 degrees on 
the right and 50 degrees on the left.  The diagnoses were low 
back strain and degenerative disc disease of L1-L2.  

A late November 1993 VA treatment record notation shows the 
veteran reported feeling something "pop" in his back with 
low back pain when trying to straighten up.  He was wearing a 
back brace and indicated he had recently finished whirlpool 
therapy.  He reported that his legs were too painful to walk.  
On evaluation, paravertebral muscle spasms were noted in the 
lumbar area.  A November 1993 VA x-ray evaluation of the 
lumbar spine revealed degenerative changes involving the L1-2 
disc space with early changes suspected at L2-3 as well.  A 
December 1993 VA Magnetic Resonance Imaging (MRI) revealed 
minimal disk space narrowing at the L1-2 and L5-S1 levels and 
a mild bulge at the L1-2 level and L5-S1 level.  The 
impression was minimal degenerative changes with no evidence 
of disk herniation.

VA treatment records from January 1994 to September 1994 show 
continued complaints of low back pain and use of a back 
brace.  At his September 1994 RO hearing before a hearing 
officer, the veteran contended that his lumbar spine disorder 
has increased in severity, necessitated ongoing use of 
medications and a back brace.  He testified that he 
experienced temporary relief from his back pain following 
whirlpool therapy, but the pain returned and he had to 
increase his medication.  According to the veteran, he has 
performed back exercises for several years with some relief, 
but they are not helping as much anymore.  He reported that 
he experiences muscle spasms and pain in his low back when he 
bends or raised his legs, and that the pain radiates up his 
back but not down his legs.  He also testified that uses a 
TENS unit which has been prescribed by the VA.  The veteran 
also testified that he had to sell his sporting goods 
business because his low back disorder prevented him from 
working in the store which required standing for long periods 
of time and lifting heavy objects.

VA treatment records from October 1994 to November 1994 
indicate that the veteran was treated for chronic low back 
pain with moist heat.  The examiner noted that trunk range of 
motion was limited on flexion and rotation, and prolonged 
standing and lifting aggravated his low back pain.  The plan 
was to decrease the pain 25 percent with moist heat 
treatment.  

In a March 1995 statement, the veteran reported that he now 
experiences occasional pain in his left leg that shoots down 
from his back.  He advances that he has severe pain and 
decreased range of motion of his back.  A March 1996 VA 
medical notation shows that the veteran complained of 
increased back pain and stiffness after lifting something out 
of his car.  Lumbar spinal tenderness with paraspinal muscle 
tightness was noted on evaluation.  The veteran was admitted 
to the 
VA's chronic pain program in August 1996.  The veteran gave a 
history of low back pain for 20 years that has become 
progressively worse in the past 2 years.  The veteran reports 
sharp dull pain radiating to the right posterior thigh and 
right calf.  During the hospitalization, the veteran received 
physical therapy consisting of a walking program, therapeutic 
exercises, and pool therapy.  He also received trigger point 
injections to relieve symptoms as well as medication.  
Diagnoses at discharge were chronic low back pain, 
degenerative joint disease, and lumbar disc disease.  It was 
noted that the veteran achieved his goals of decreased pain 
and increased functional activity, endurance, strength, and 
range of motion.

VA treatment records from January 1997 to May 1997 show that 
the veteran was seen on several occasions complaining of low 
back pain and muscle spasms and shooting pain into the right 
lateral hip and leg.  A February 1997 VA medical record 
indicates that the veteran reported that recent trigger 
injections at helped and that he was now using a TENS unit on 
a daily basis.  Evaluations revealed muscle spasms, decreased 
pin prick in the right lateral foot, straight leg raises 
causing back pain on the right, and moderate point tenderness 
just inferior to the right greater trochanter on the right.  
Chronic severe low back pain with increasing muscle spasms 
was diagnosed.  

At a June 1998 VA examination, the veteran reported that he 
has almost constant low back pain, which he described as a 
"5" on a 1-10 scale that increases to an "8" when it 
flares up every other day or so.  He reported that he wears a 
back brace.  He stated that he is currently working as an 
electrician in a temporary position at the Tampa VA hospital.  
Range of motion of the lumbar spine showed forward flexion of 
35 degrees, backward extension of 24 degrees, bilateral 
flexion of 20 degrees, and bilateral rotation of 35 degrees.  
There was pain with straight leg raises on the left, and 
tendon reflexes of the patella and Achilles were +2 of 4.  
The diagnosis was degenerative arthritis of the lumbar spine 
with intermittent radiculopathy of the left lower extremity.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's degenerative disc disease of L1-L2 is 
manifested by characteristic pain and demonstrable muscle 
spasm, persistent symptoms compatible with sciatic neuropathy 
and little intermittent relief.  He has advanced that his 
degenerative disc disease requires him to wear a back brace 
and use a TENS unit on a daily basis as well as increase him 
medication.  Such findings more closely approximate the 
criteria for a 60 percent evaluation under 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998).  Accordingly, the Board 
concludes that a 60 percent evaluation is now warranted.  38 
C.F.R. Part 4, including § 4.7 and Diagnostic Code 5293 
(1998).  
        
In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1998) prohibiting the 
evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  The 
same theory applies to the allegation that the neurologic and 
orthopedic components of disc disease should be separately 
rated.  Moreover, in the instant case, the 60 percent 
evaluation is the maximum evaluation under Diagnostic Code 
5293, and no other codes are applicable.  

	(CONTINUED ON NEXT PAGE)



ORDER

A 60 percent evaluation for degenerative disc disease of the 
lumbar spine is granted subject to the laws and regulations 
governing the award of monetary benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

